Per Curiam.

The practice of law includes counseling clients as well as drafting documents and appearing in court. After he was suspended from the practice of law, respondent, by his own admission, counseled clients and, at least in one case, appeared in court. Respondent unquestionably practiced law not only after we suspended him indefinitely but also after we denied his motion for reconsideration.
Moreover, respondent failed to carry out our mandate in the suspension order because he failed to send by certified mail the required notices to clients, the courts, and opposing counsel.
Relator’s motion for contempt is granted. Respondent is sentenced to thirty days in jail with all but three of those thirty days suspended, provided that respondent no longer practices law in Ohio during his indefinite suspension. It is *36further ordered that respondent return all files to all clients, forthwith conform with the May 20, 1998 order of suspension, and pay all costs of this proceeding.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.